JULIAN, JOYCE A., Associate Judge.
This court affirms the trial court’s order dismissing count III of Appellant Robert *1146Calvert’s second amended complaint. The amended complaint alleged that the damages resulting from a deputy’s actions (i.e., alleged false arrest and illegal search) while working as a private security guard for a private corporation, created a cause of action against the Sheriff of Palm Beach County, pursuant to 42 U.S.C. § 1983.
In order to establish a cause of action against a sheriff in his/her official capacity on the theory that a facially lawful action led an employee to violate another’s federal rights the plaintiff would be required to show that the sheriffs action was taken with deliberate indifference as to its known or obvious consequences. A showing of simple or even heightened negligence does not rise to an actionable level. Board of County Comm’rs of Bryan County, Okla. v. Brown, 520 U.S. 397, 407, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997).
This court finds Calvert’s allegation that the sheriff did not enforce a policy to disallow officers’ off duty employment is insufficient to state a cause of action. Calvert will be unable to establish the requisite direct causal link between the sheriffs conduct and an off duty deputy’s alleged false arrest and illegal search.
STONE and SHAHOOD, JJ., concur.